Case 2:15-cv-07220-KM-CLW Document 131 Filed 01/07/20 Page 1 of 2 PageID: 3055




                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 ______________

                                      No. 19-1124
                                    ______________

     NORMA VAZQUEZ, Individually and on behalf of all others similarly situated

                                            v.

 TRIAD MEDIA SOLUTIONS, INC., A New Jersey Corporation; ZETA INTERACTIVE
                  CORPORATION; SPIRE VISION LLC

                          Zeta Interactive Corp.; Spire Vision LLC,
                                             Appellants
                                     ______________

                     On Appeal from the United States District Court
                             for the District of New Jersey
                                   (No. 2:15-cv-07220)
                         District Judge: Hon. William H. Walls
                                    _______________

                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  November 20, 2019

             Before: CHAGARES, MATEY, and FUENTES, Circuit Judges.

                                    ______________

                                      JUDGMENT
                                    ______________

       This cause came to be considered on the record from the United States District Court

 for the District of New Jersey and was submitted pursuant to Third Circuit L.A.R. 34.1(a)

 on November 20, 2019.
Case 2:15-cv-07220-KM-CLW Document 131 Filed 01/07/20 Page 2 of 2 PageID: 3056



        On consideration whereof, it is now hereby ORDERED and ADJUDGED by this

 Court that the Order of the District Court entered on December 14, 2018, is hereby

 AFFIRMED. Costs will be taxed against Appellants. All of the above in accordance with

 the opinion of the Court.


                                                      ATTEST:


                                                      s/ Patricia S. Dodszuweit
                                                      Clerk
 DATED: December 16, 2019




                              Certified as a true copy and issued in lieu
                              of a formal mandate on January 7, 2020


                             Teste:
                             Clerk, U.S. Court of Appeals for the Third Circuit




                                                     2
